Case 2:19-cv-13642-SFC-DRG ECF No. 1-7, PagelD.34 Filed 12/11/19 Page 1 of 3

EXHIBIT F
Case 2:19-cv-13642-SFC-DRG ECF No. 1-7, PagelD.35 Filed 12/11/19 Page 2 of 3

 

CJ

From: Mazen Shweika <misha62 @live.com>

Sent: Thursday, November 28, 2019 4:46 PM

To: GJ

Subject: Fw: Senator Gary Peters//I-130 Inquiry//Petitioner: Mazen Shweika//Case No:

SRC1790673392

 

From: Djurovski, Zeina (Peters) <Zeina_Djurovski@peters.senate.gov>

Sent: Wednesday, October 24, 2018 1:39 PM

To: misha62 @live.com <misha62 @live.com>

Subject: FW: Senator Gary Peters//I-130 Inquiry//Petitioner: Mazen Shweika//Case No: $RC1790673392

Dear Mazen,

Please review the response from USCIS below. This petition is still undergoing background checks. If there has been no
change in this status after 90 days, please let me know and | will follow up.

This response completes our inquiry into this matter.

Truly,

Zeina S. Djurovski, Esq.

Constituent Services Representative
Senator Gary C. Peters

477 Michigan Ave. Ste 1837

Detroit, MI 48226

Office: 313-226-6020

Fax: 313-226-6948

Follow Senator Peters: #3 ts ©

From: Congressional, VSC

Sent: Wednesday, October 24, 2018 1:35 PM

To: Djurovski, Zeina (Peters) <Zeina_Djurovski@peters.senate.gov>

Subject: RE: Senator Gary Peters//I-130 Inquiry//Petitioner: Mazen Shweika//Case No: SRC1790673392

Good Morning Zeina,

Thank you for sending our office your inquiry for your constituent, in regard to Form |-130, Receipt Number
SRC1790673392. Also, thank you for providing our office with the attached, signed Privacy Release form for
your constituent.
Case 2:19-cv-13642-SFC-DRG ECF No. 1-7, PagelD.36 Filed 12/11/19 Page 3 of 3

U.S. Citizenship and Immigration Services (USCIS) is committed to adjudicating immigration benefits in a
timely and efficient manner to ensure public safety and national security.

USCIS requires extensive background checks for every application or petition. While background checks for
most applications or petitions are completed quickly, a small percentage of cases involve unresolved
background check issues that result in adjudication delays.

Background checks involve more than just the initial submission for a response related to biographical
information and fingerprints. Further inquiry is needed when checks and/or a review of an administrative
record reveal an issue potentially impacting an applicant's eligibility for the requested immigration benefit. The
inquiry may include an additional interview and/or the need to contact another agency for updates or more
comprehensive information. If it is determined that an outside agency possesses relevant information about a
case, USCIS requests such information for review. Upon gathering and assessing all available information,
USCIS then adjudicates the application or petition as expeditiously as possible.

We have checked into your constituent's case and have been assured that USCIS is aware of your inquiry, and
is monitoring progress related to it. However, unresolved issues in your constituent’s case require a thorough

review before a decision can be rendered. Unfortunately, we cannot speculate as to when this review process
will be completed.

We realize that your constituent may feel frustrated by delays related to his case. USCIS must weigh
individual inconvenience against the broader concerns of public safety and national security.

We hope this information is helpful to you. If you need further assistance, please contact the Vermont Service
Center Congressional Unit.

Thank you,
Congressional

Vermont Service Center
U.S. Citizenship and Immigration Services
